Entry into force on 1 August 2010 of the Convention on Cluster Munitions (CCM) and the role of the EU (debate)
The next item is the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the entry into force on 1 August 2010 of the Convention on Cluster Munitions (CCM) and the role of the EU.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, I am extremely grateful for the opportunity to discuss the issue of cluster munitions. I believe this is an important moment to do so, less than one month before the entry into force of the Convention on Cluster Munitions.
As this House knows, this Convention, originally a Norwegian initiative, will prohibit all use, stockpiling, production and transfer of cluster munitions. Similarly to anti-personnel landmines, cluster munitions pose - as honourable Members know - a serious threat to the lives of civilians by causing indiscriminate damage, particularly affecting children.
The very nature of cluster munitions goes against basic humanitarian principles. Not only do they release small bomblets over a wide area with indiscriminate effects, they also leave behind a large amount of unexploded ordnance that can explode at any time, even decades after a conflict has ended. That is why the European Union is committed to making every effort to achieve a complete ban on these deadly devices.
The Convention on Cluster Munitions was agreed in December 2008. In only a year and a half, 106 states have signed the convention and 36 have ratified it. In a way that reminds us of the inspiring dynamic triggered by the entry into force of the Ottawa Convention on Anti-Personnel Landmines, we can expect significant progress in our common efforts to reduce - and eventually eliminate - the production, use and transfer of cluster munitions.
The European Union as a whole is fully committed to tackling the impact of cluster munitions on civilian populations through all possible means. Although not all EU Member States are party to the convention, there is a general understanding that the EU can, and must, play an active role in this area. As this House knows, the EU also continues to support the wider negotiation of an additional protocol on cluster munitions to the UN Convention on the Use of Certain Conventional Weapons. The aim here is to expand the body of international norms spanning this category of weapons and to reach out to a large number of countries. I think we can be very clear on this point. The Convention on the Use of Certain Conventional Weapons is a UN Convention and therefore, a truly multilateral instrument, negotiated in the widest forum. Its provisions, and those of its additional protocols, contribute to reducing the suffering of combatants and civilian populations in areas of conflict.
It is therefore very important that the EU supports this convention and its protocols. This is exactly what we have been doing since 2007 through a specific EU joint action that supports the universalisation of the convention and its full implementation. In the negotiations on the additional protocol on cluster munitions, the EU is pleading for a prohibition and not only a restriction of the use, production, transfer and stockpiling of certain cluster munitions that cause particular humanitarian concerns.
I recognise that the scope of this protocol could not be as wide as the Convention on Cluster Munitions, but if we could achieve a protocol in the UN context with wider participation - in particular, with the participation of those states that produce and have stocks of these weapons - it would help us to get closer to our objectives.
As for the next steps on the Convention on Cluster Munitions as such, I am pleased that preparations have begun for the first states-party meeting, which will take place in Laos in November 2010. The Santiago conference in June already demonstrated a high level of commitment from large numbers of states, as indeed was the case for representatives of civil society. Many EU Member States played a very active role as Friends of the Chair in the discussions.
With respect to concrete assistance to third countries, let me emphasise that the European Union has been very active. We assist third countries in getting rid of their stockpile of cluster munitions, we help them to clear affected areas, and we provide assistance to the victims in countries such as Afghanistan, Laos, Cambodia, Lebanon or Sudan. Over the last 10 years, the European Union has devoted more than EUR 300 million to its work in the field of anti-personnel landmines and explosive remnants of war - including, sadly, the daily threat posed by cluster munitions.
I very much look forward to this debate.
Madam President, thank you, Baroness Ashton, for your sympathetic words. I agree wholeheartedly with what you have said and believe that we should emphasise what the European Union has achieved in the area of eliminating these weapons.
War and civil war are always the worst case scenario, particularly for the people affected by them. However, within this worst case scenario, there is another type of weapon which is even more perfidious, and which has a particularly destructive, long-term effect, namely cluster munitions.
That is why it is important that we should be able to state that this convention will come into force on 1 August, on the one hand, while, on the other, taking this as the right opportunity for the European Parliament to play a special role by putting our own house in order, specifically by calling on those Member States who have not yet signed or ratified this convention to do so as soon as possible, let us say, by the end of the year. Although it would have been wonderful, I assume that we will not manage this by 1 August, because some national parliaments are already in recess.
We have touched on another point, namely, the demand that the European Union, which is now a legal personality, should sign up to this convention. Perhaps this is a way to encourage the remaining Member States to take the same step on a bilateral basis. I hope that in this way, we will soon make the European Union and its Member States into an example for third countries, encouraging them to destroy their stocks and to eliminate cluster munitions in the countries where they still exist as quickly as possible.
Madam President, Baroness Ashton, cluster munitions destroy lives and the environment in a disproportionate and immoral way, without distinguishing between military and civilian targets in theatres of armed conflict. The idea that these arms provide security for the states that own them is false and backward and violates international humanitarian law and interferes with global security. Moreover, the principal victims of these weapons are developing countries and their people.
The Convention on Cluster Munitions obliges States Parties to gradually destroy their stockpiled weapons and to be responsible for disposing of unexploded munitions and for protecting and supporting their victims. The convention enters into force on 1 August, but only 11 EU Member States have ratified it so far. It is urgent that all Member States do so, so that we can make an effective contribution to curbing the use, sale and transfer of these weapons everywhere and succeed in prohibiting and eliminating them.
Another nine EU Member States have already expressed their approval of the convention, but they have yet to ratify it. My country, Portugal, was one of those that allowed itself to become bound up in lengthy legislation after signing the convention in December 2008. Almost two years later, the Assembly of the Republic has still not been called upon to give their decision. This tardiness is all the more embarrassing given that Portugal is positively committed to promoting the convention alongside other Portuguese-speaking countries, and now Guinea Bissau and Cape Verde have announced their ratification for August, when the convention enters into force, before Portugal itself.
These delays in ratifying the convention are unacceptable. This is why we are also asking the High Representative for Foreign Affairs, Mrs Ashton, to speed up the process so that the European Union can accede to the Convention on Cluster Munitions, as provided for in the Treaty of Lisbon.
The European Union must be at the forefront of this process, and the seven Member States which have not even signed the Convention must be called to account. This resolution by the European Parliament, whereby we name them, is a step towards this.
on behalf of the ALDE Group. - Madam President, cluster bombs have killed and injured thousands of civilians during the last 40 years and sadly continue to do so today. We must remember that a third of all recorded cluster munitions casualties are children. Take the case of a Vietnamese girl helping her father with the gardening one day. She was the victim of a cluster bomb and lost both her legs. The tragedy is that she was considered lucky: four out of ten cluster bomb accidents result in death.
After years of campaigning, we finally now have a convention which can help to deliver change. It is absolutely vital, first and foremost, that all EU Member States sign and ratify the convention as a matter of urgency. Sadly, as Mrs Gomes says and as this resolution states, only 11 Member States have ratified the convention so far.
As we move towards the entry into force of this convention on 1 August, I would like to see a concerted effort by Parliament and the Commission to convince all EU Member States to sign and ratify it. EU Member States that have signed should work quickly to put into place national legislation to implement it and destroy their stockpiles, as Spain has already done.
In 2002, I was Parliament's rapporteur for its report on the UN Convention on the Rights of Persons with Disabilities, which was adopted in 2006. The EU will soon sign this landmark convention. It will be a total contradiction if we then failed to take action on cluster bombs. Looking to the future, it is important as well that the Commission and the Council include a ban on cluster munitions in a standard clause in agreements with third countries. I would like to hear the High Representative's plans to take this forward.
The convention also establishes a new humanitarian standard for the assistance of victims in Article 5, calling for guidelines and good practice, including in the areas of medical care, rehabilitation and psychological support. Also important, as the High Representative has mentioned, is the clearance of the millions of unexploded cluster munition remnants that are left behind after conflicts. Article 6 of the convention calls for each country to provide assistance for clearance and destruction of cluster munition remnants and information concerning various means and technologies related to the clearance of those munitions.
We must do all we can to save the lives of thousands who have yet to be killed and injured and to help those who have been. We know enough about the horrific effects of these weapons to know that even those who have not signed the convention should never ever use them again. I urge you all to support this resolution.
Madam President, Baroness Ashton, ladies and gentlemen, my first encounter with the issue of cluster munitions was more than four years ago, when a group of civil society organisations approached the Austrian Parliament, of which I was then a Member, asking us to organise an event around the issue in order to get the convention off the ground.
The group included victims, people who themselves had lost a leg or had suffered other serious health problems because of cluster munitions. They showed us photographs illustrating what happens when a bomb of this type detonates. Hundreds of tiny, coloured fragments are produced that are then left lying about, possibly for years - hence the term cluster munitions. Children playing on the site at a later time can be attracted by the bright colours, picking the fragments up only for them to explode in their hand, causing them to lose an arm or a leg.
This made such an impression on me that I started a campaign in Austria and I can say that, after some initial resistance, my country was one of the first to sign and ratify the convention. That is all very well, but so many of the Member States of the European Union have still not signed up. I am very pleased that we have succeeded in convincing a majority - five groups - to support this resolution, particularly because I know, Mr Gahler, that there were some points of concern within your group. I would also like to thank you for agreeing to the naming of the Member States who have not yet signed and ratified the convention and who are not yet prepared actually to destroy their stockpiles and to declare that they will never use these weapons again.
Baroness Ashton, I have two specific questions for you: the demand that the EU should sign up to this convention as a legal entity and that, in all negotiations with third countries, you should add the prohibition of cluster bombs and cluster munitions to the standard clause which already includes the non-proliferation of weapons of mass destruction. I would ask that you answer these questions.
on behalf of the GUE/NGL Group. - (DE) Madam President, I would like to thank the previous speakers for their contributions, which I expressly support.
As already explained, cluster munitions are indeed among the most brutal weapons in existence. They were certainly still in use by some EU Member States and the USA until recently. I could mention the former Yugoslavia, Iraq, Afghanistan and Yemen. It is quite shocking that - as has already been stated - statistically, the victims of cluster bombs and cluster munitions are 98% civilians, 27% of whom are children.
How are we to view the prospects for the continued use of these weapons? It is certainly remarkable that Deutsche Bank is investing in the production of these dreadful weapons through its subsidiaries. It has been proven that business relations exist between Deutsche Bank and leading suppliers and manufacturers of cluster munitions, including L-3 Communications and Lockheed Martin. I find it shameless and inhumane to knowingly seek to make money from the death of civilians. The use, production, storage and transport of these weapons must be prohibited; the same goes for the trade in such weapons.
For this reason, all EU Member States, along with all other countries, must sign and ratify the agreement on cluster munitions in full by August of this year or, if this is not possible, as Mr Gahler has stated, they must do so at the earliest possible opportunity. There should also be a moratorium on the use, production and distribution of cluster munitions until the agreement is ratified and work should begin as quickly as possible to destroy the existing stockpiles of cluster munitions.
I am very pleased with this cross-party cooperation and support for the agreement on cluster munitions in the form of this joint resolution and welcome it on behalf of the Confederal Group of the European United Left - Nordic Green Left. We believe that this resolution represents a major success in the fight against these murderous weapons.
(EL) Madam President, indeed, as my honourable friends have said, only 11 Member States out of 27 have ratified this very important convention banning the use, production, storage and transportation of cluster munitions. No one disagrees that our ambition must be for all the Member States to ratify this convention.
Of course, the question arises as to why the other Member States have not yet ratified the convention, despite the fact that it enters into force on 1 August. The main causes are reasons of national security and, to a great extent, in certain instances, they are justified, especially where neighbouring states outside the European Union are demonstrating increased aggression.
Therefore, to close, if we really want all the Member States to ratify this convention and to have the maximum possible results in these very important Union policies, we must also convince neighbouring countries demonstrating tension and aggression to move in the same direction, especially those who want to join our European family.
(SK) Cluster munitions are among the most dangerous weapons for civilians because they are used over extensive areas against scattered, mobile targets that are difficult to see.
As has already been said, up to 98% of the victims are people not involved in military conflict, in other words, civilians. A large proportion of them - 27% - are also children.
In addition, perhaps 30% of cluster bombs do not explode but remain in the earth in the form of mines, posing a danger to civilians long after the conflict has ended.
Despite these sad statistics, many Member States of the European Union have not signed the Convention on Cluster Munitions, which bans their production, storage and use, because they follow their own economic - and this is very sad - their own economic interests in relation to the production and export of these munitions.
Madam President, I profoundly disagree with such an approach, and I believe that humanitarian interests and the protection of civilians should come first.
In my opinion, it is therefore the task of the European Union to put pressure on all states, and particularly on EU Member States, to sign and ratify the Convention on Cluster Munitions.
Madam President, this evening, we have spent some time discussing what you might call the dark side of modern life. A few moments ago, we were discussing the destruction of life throughout the world because of HIV/AIDS; now we have the same destruction of innocent civilians by cluster munitions. It is good I suppose, with new instruments being made available with the Lisbon Treaty, through Baroness Ashton as High Representative, to at least try and bring solutions for these terrible problems.
However, we will have to put our own house in order first and, as the speakers have said, only 11 of the 27 have signed the convention, which is not good enough. So the High Representative will have to use her influence to ask the others: 'Why not?' Then try to eliminate the barriers to their signing up.
Only then can we move forward with what we spoke about today, the European Union speaking with one voice to the rest of the world. If we cannot speak with one voice by putting our own house in order first, how can we go to the rest of the world saying that a new Lisbon Treaty has created new instruments and that we are going to lead in terms of giving a good example all around the world? So, put our house in order first, and then we can deal with the rest of the world.
Baroness Ashton, how are you going to ensure that the 16 countries ratify before 1 August?
Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, this has been a very important debate, and I have taken note of your remarks and, of course, your concern.
Let me begin by saying that the European Union will maintain its engagement to attain a complete ban on cluster munitions through our active political outreach in the framework both of the Convention on Cluster Munitions and of the Convention on Certain Conventional Weapons. We will also continue to provide international cooperation and assistance by mainstreaming our activities against cluster munitions in our development and in our cooperation policies.
If I might address two or three of the key points that have also been raised in this debate. First of all, the decision on accession to the convention by the European Union in the post-Lisbon era, of course, depends on the Member States, because it comes within their remit. Members are absolutely right to raise that as an issue that we will need to consider very carefully.
If I can say, though, that the position, as I understand it, of a number of Member States is that we have 11 Member States who have ratified as well as signed the convention, but we have a further eight Member States who have signed it but not yet ratified it - so that is 19 Member States - and therefore eight Member States who have done neither at this stage. Members have made their positions very clear in wanting to see as many EU Member States as possible continue to take forward both the ratification and the signing.
I also want to address briefly the point that Ms Lynne made about assistance to third countries and, as I said in my earlier remarks, the importance of bringing what we do to support third countries as part of the mainstreaming of our policies - this whole post-Lisbon opportunity - to bring together different policies. We want to continue actively, through the external action instruments that we have, to contribute to the disposal of unexploded ordnances, anti-personnel mines and abandoned ammunition stocks precisely for the reasons, as Ms Lunacek vividly described, of what happens when these brightly coloured bomblets appear on the ground. There are many cases, particularly of children who have been devastated either by the loss of limbs or, occasionally, loss of life as a consequence.
We mostly make use of our geographical instruments in response to the needs that are expressed by our partner countries, and we also make use of the humanitarian aid instruments, for example, in Lebanon or Sri Lanka, and also to make sure that we are dealing with issues on emerging crises as well.
I have mentioned that we spend about EUR 330 million in our commitment to support countries that have been directly affected by mines and cluster munitions. I described Afghanistan, where we have spent EUR 22 million, and Lebanon (EUR 7 million), and future projects in Bosnia and Herzegovina, Laos and Cambodia are under preparation.
I also want to make the point that, although I have given that figure, it is difficult to quantify the exact figures for our programmes, and the reason is that during operations on the ground, we do not make distinctions between what we clear. The point is that we clear it and that, I hope, will be well understood by Members.
The final point I wanted to make is that we are trying to ensure that we assist and support the timely signature and ratification of the convention by Member States. We have coordination meetings among EU disarmament experts which take place every month, and the issue of the universality of the convention, as well as the state of preparedness of what I described earlier as the first states-party meeting, are regularly discussed. We have decided to contribute to the greatest extent possible to the preparatory committee to be held in September in Geneva, in order to ensure that we get good progress when we have that first states-party meeting.
Though the hour is late, this has been an extremely important debate and I am very grateful for the contributions that have been made.
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure..
The debate is closed.
The vote will take place on Thursday, 8 July 2010.
Written statements (Rule 149)
in writing. - I fully support the initiative not to use cluster munitions but, coming from a country whose neighbour does not follow the conditions of the Treaty on Conventional Armed Forces in Europe, I have to admit that this idea is ahead of its time and I must therefore abstain. Ceterum censeo, France has decided to sell a Mistral class warship to Russia; we believe that it will sincerely regret its action.